Citation Nr: 1143027	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder to include bronchitis.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's lumbar spine degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to March 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for lumbar spine degenerative disc disease, cervical spine degenerative disc disease with radiculopathy, and  hemorrhoids; assigned noncompensable evaluations for those disabilities; effectuated the awards as of April 1, 2007; and denied service connection for bronchitis and allergic rhinitis.  In June 2008, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for bronchitis and allergic rhinitis and the initial evaluations of his lumbar spine degenerative disc disease, cervical spine degenerative disc disease with radiculopathy, and hemorrhoids.  In July 2009, the RO granted service connection for allergic rhinitis; assigned a noncompensable evaluation for that disability; increased the evaluation for the Veteran's cervical spine degenerative disc disease from noncompensable to 10 percent; and effectuated the awards as of April 1, 2007.  In August 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for bronchitis and the initial evaluation of his lumbar spine degenerative disc disease.  In March 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

The Veteran did not submit a NOD with the initial evaluation assigned for his allergic rhinitis or a substantive appeal from initial evaluations assigned for his cervical spine degenerative disc disease and hemorrhoids.  Therefore, those issues are not on appeal and will not be addressed below.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected lumbar spine degenerative disc disease.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial compensable disability evaluation for the Veteran's lumbar spine degenerative disc disease.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reframed the issue of service connection for bronchitis as entitlement to service connection for a chronic respiratory disorder to include bronchitis in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In June 2008, the Veteran submitted a claim of entitlement to service connection for an obstructive lung defect.  At the March 2011 hearing before the undersigned Veterans Law Judge, the Veteran advanced claims of entitlement to increased evaluations for his cervical spine degenerative disc disease and hemorrhoids.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  



REMAND

The Veteran asserts that both service connection for chronic bronchitis and an initial compensable evaluation for his lumbar spine degenerative disc disease are warranted.  The accredited representative states that the Veteran was last afforded a VA examination for compensation purposes prior to service separation.  He requests that the Veteran be scheduled for an additional VA evaluation to accurately assess his chronic lumbar spine disability picture.  

The Veteran's service treatment records reflect that he was repeatedly seen for bronchitis.  An August 1989 treatment entry notes that the Veteran complained of a productive cough.  An assessment of bronchitis was advanced.  Clinical documentation dated in April 2006, December 2006, and January 2007 states that the Veteran was diagnosed with "acute bronchitis."  The report of the Veteran's March 2007 pre-service separation VA examination for compensation purposes states that the Veteran presented a history of an initial diagnosis of chronic bronchitis in 1999 or 2000 and one to two bronchitis episodes a year.  The Veteran was diagnosed with "chronic bronchitis without any physical findings, without residual."  A May 2007 pulmonary function test (PFT) from the Pensacola Lung Group notes that the Veteran was diagnosed with bronchitis.  At the March 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he received ongoing treatment for his intermittent respiratory complaints.  Clinical documentation of the cited treatment is not of record.  

A March 2011 treatment record from D. Dietrich, M.D., conveys that the Veteran "has a foot drop on the right side."  He was diagnosed with lumbar spine degenerative disc disease.  A March 2011 magnetic resonance imaging study of the lumbar spine from S. Sukstorf, M.D., notes that the Veteran had a "two-day history of right-sided foot drop;" right-sided weakness; and a history of spondylosis.  Impressions of limited bony disc protrusion at L1-2, L2-3, and L3-4; broad extension of a limited bony disc protrusion across the anterior canal and into the recesses at L4-5 with abutment of the L4 roots; and an annular tear at L5-S1.  At the March 2011 hearing on appeal, the Veteran testified that his lumbar spine degenerative disc disease was productive of chronic pain and right foot neurological impairment.  He reported that he had been treated for his lumbar spine complaints following service separation by Dr. Dietrich and a Dr. Soto "on base" and at Southern Orthopedic Specialists.  Complete clinical documentation of the cited treatment is not of record.  Additionally, VA clinical documentation dated after April 2010 is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board observes that the clinical and examination findings of record are unclear as to whether the Veteran has chronic bronchitis.  The Veteran has not been afforded a post-service separation VA examination for compensation purposes which address his claimed chronic bronchitis and service-connected lumbar spine degenerative disc disease.  Given these facts and the apparent increase in severity of the Veteran's lumbar spine degenerative disc disease, the Board finds that an additional VA examination would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic bronchitis and service-connected lumbar spine degenerative disc disease, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact D. Dietrich, M.D., Southern Orthopedic Specialists, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after April 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of the Veteran's claimed chronic bronchitis and his service-connected lumbar spine degenerative disc disease.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should specifically indicate whether the Veteran has a right foot drop.  

The examiner or examiners should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic respiratory disorder had its onset during active service; is etiologically related to the Veteran's inservice bronchitis; or is otherwise related to active service  If not, is the disorder etiologically related to the Veteran's allergic rhinitis and other service-connected disabilities?  If not, was the disorder aggravated (i.e., permanently worsened) beyond its natural progression due to the Veteran's service-connected disabilities?  

The examiner or examiners should further identify the limitation of activity imposed by the Veteran's lumbar spine degenerative disc disease with a full description of the effect of the disabilities upon his ordinary activities.  The examiner or examiners should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbar spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner or examiners should express an opinion as to the impact of the Veteran's lumbar spine degenerative disc disease upon his vocational pursuits.  

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

